Name: Commission Regulation (EC) No 391/1999 of 23 February 1999 determining the aid referred to in Council Regulation (EEC) No 804/68 for the private storage of butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities 24. 2. 1999L 48/4 COMMISSION REGULATION (EC) No 391/1999 of 23 February 1999 determining the aid referred to in Council Regulation (EEC) No 804/68 for the private storage of butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 6(6) thereof, Whereas Article 12(4) of Commission Regulation (EC) No 454/95 of 28 February 1995 laying down detailed rules for intervention on the market in butter and cream (3), as amended by Regulation (EC) No 390/1999 (4), stipulates that the private storage aid referred to in Article 6(2) of Regulation (EEC) No 804/68 is to be fixed each year; Whereas the store entry operations must take place between 1 April and 15 August each year and as a result the elements making up this aid must be fixed before the store entry operations for 1999 begin; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The aid referred to in Article 6(2) of Regulation (EEC) No 804/68 shall be calculated per tonne of butter or butter equivalent for contracts concluded in 1999 on the following basis: (a) EUR 24 for the fixed costs; (b) EUR 0,35 for the costs of cold storage for each day of contractual storage; (c) an amount per day of contractual storage, calculated on the basis of 91 % of the intervention price for butter, expressed in national currency, in force on the day the contractual storage begins and on the basis of an annual interest rate of 4 %. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 46, 1. 3. 1995, p. 1. (4) See page 3 of this Official Journal.